Citation Nr: 1732592	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1973.  His awards and decorations include the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction has since been transferred to the RO in Huntington, West Virginia.  The Board previously remanded these matters in November 2014 and June 2016.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  The Board notes that the Veteran's wife, S.L., was present at this hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Throughout the entire period on appeal, the Veteran's PTSD has been manifested by symptoms resulting in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision with respect to TDIU, no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the Veteran's claim for entitlement to a rating in excess of 30 percent for PTSD, VA's duty to notify was satisfied by a letter dated in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, additional VA examinations and VA opinions were provided and a Board hearing was held.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in September 2007, July 2009, October 2009, April 2010, May 2011, December 2012, and June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which provides that a noncompensable rating is warranted for a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life. 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 4, 2014; therefore, the regulation changes regarding the release of the DSM-V do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.


PTSD

The Veteran believes that manifestations of his PTSD are more severe than the currently assigned disability rating contemplates.

The Veteran's claim for an increased rating was received in April 2009.

In September 2007, the Veteran was afforded a VA examination for PTSD.  The examiner noted that there was no indication of mental health treatment while in service, and at the time, the Veteran denied any mental health treatment since discharge from service.  The Veteran's GAF score was 55.  The Veteran suffered from intrusive recollections every several months, and had flashbacks.  The Veteran was not aware of experiencing any nightmares with the exception of waking up in cold sweats.  The examiner found that avoidance was a prominent symptom for the Veteran, and would turn Vietnam movies off before becoming triggered.  The Veteran would also avoid Chinese restaurants.  The Veteran experienced lack of interest or participation in significant activities and detachment.  The Veteran had a restricted range of affect with blunted feelings and difficulty expressing loving feelings.  The examiner also found that the Veteran's arousal symptoms were factors in the Veteran's functioning.  Sleep disturbance was present and the Veteran said he felt irritability was an issue and reported himself to be hypervigilant.  The examiner diagnosed the Veteran with PTSD, chronic.  The examiner stated that the Veteran functioned well on the job as a truck driver, but that relationships were conflictual.  Recreational and social activities were limited and the Veteran did not feel closely connected with family members, with the exception of two of three children and his stepchildren.  The Veteran's symptoms occurred with varying frequency but were never in remission, and the examiner described these symptoms as moderately severe.

In August 2008, the Veteran saw his treating VA physician for a pulmonary consult.  At this time, the Veteran denied any significant problems with sleeping.  In September 2008, the Veteran saw his treating VA physician, where it was noted that the Veteran had some depression and PTSD.  

In July 2009, the Veteran was afforded another VA examination for his PTSD claim.  The Veteran stated that his mood had improved and that his depression was only mild and intermittent.  At this time, the examiner noted that the Veteran was unemployed but was scheduled to work soon as a pastor.  The Veteran stated that he had not worked since 2006.  The examiner stated that the Veteran was married for five years to his current wife after divorcing his previous wife of eleven years.  The Veteran was found to maintain a good relationship with his three children.  His primary social relationships were within the church and the Veteran described them as good.  There was no history of suicide attempts and the Veteran's current functional status was within normal limits with occasional mild depression.  The Veteran's thought processes were not impaired and there were no delusions or hallucinations.  Interpersonal behaviors and eye contact were normal and he was able to maintain minimal hygiene.  The Veteran was fully oriented and there was no impairment to memory for immediate, recent or remote memories.  There were no obsessive or ritualistic behaviors noted and speech was relevant, logical, clear and constant.  There were no panic attacks, no impulse control problems and no sleep impairment.  The Veteran's GAF score was 65.  The Veteran had improved mood and sleep since his last VA examination and symptoms were not severe enough to require continuous medication or interfere with occupational and social functioning.  The examiner opined that the Veteran had PTSD in the past, but did not currently meet the DSM-IV criteria for PTSD.  The Veteran only had a few mild symptoms such as occasional nightmares and occasional mild depression which did not warrant a PTSD diagnosis.  Finally, the examiner stated that the PTSD symptoms did not render him unable to secure and maintain substantially gainful employment.

In October 2009, the Veteran was afforded another VA examination for his PTSD claim.  The Veteran complained of nightmares which woke him up in a sweat in the middle of the night.  The examiner noted that the Veteran's flashbacks were questionable; however, the examiner did note that he constantly thought about his times in service.  The examiner noted that the Veteran used to be a truck driver but has since retired, and was now attending seminary school to become a pastor.  The Veteran was able to cook, clean, drive and shop.  The examiner found that the Veteran was markedly obese, with appropriate attitude and eye contact.  He was calm, alert and oriented, and his memory was good and concentration was fair.  The examiner stated that the Veteran's judgement showed problems with impulse control and an inability to make and carry out plans.  The Veteran's intelligence was about average and his mood was anxious and depressed.  The Veteran stated that he had suicidal and violent thoughts in the past.  He denied lower energy and motivation and sleep was variable.  He was not withdrawn from family and friends and he stated that he was not able to function at work but would like to go back to work if he could.  The Veteran stated that he occasionally felt hopeless, helpless and worthless.  His affect was depressed, irritable, angry and panicky but appropriate.  Speech was understandable and coherent and stream of thought was relevant, logical and coherent.  The examiner noted that the Veteran had some persecutory notions but was not clearly delusional and denied hallucinations.  The Veteran ruminated but did not obsess and denied compulsions and was somewhat agoraphobic.  The examiner diagnosed the Veteran with PTSD with a GAF score of 50, panic attacks with agoraphobia with a GAF score of 60 and major depressive disorder with a GAF score of 60.  

The examiner opined that the Veteran's PTSD was characterized by flashbacks or at least vivid memories, nightmares, angering easily, startling easily, being hypervigilant, going emotionally numb, checking doors and windows and avoiding crowds.  The Veteran did not experience survivor guilt.  The Veteran's panic attacks with agoraphobia started during the time that he was driving a truck and was not related to his time in service.  Further, the examiner explained that his agoraphobia was not brought on by PTSD and was a stand-alone diagnosis.  In addition, the examiner opined that the Veteran's major depressive disorder was characterized by problems with variable sleep, concentration and memory, occasional hopelessness, helplessness and worthlessness and suicidal and violent thoughts.  The examiner stated that this also started at the time he was a truck driver and occurred with the panic attacks.  Therefore, the examiner determined that the Veteran's PTSD diagnosis was a stand-alone diagnosis related to war memories, and that the Veteran's panic attacks and major depressive disorder were co-occurring and commingled and essentially one illness, independent from PTSD.

In April 2010, the Veteran was afforded a general VA examination.  The Veteran stated that he retired as a truck driver in 2007 due to his diabetes and heart disease.  The examiner noted that the Veteran suffered from diabetes mellitus type II, sensory peripheral neuropathy, bilateral hands and feet, coronary artery disease with left bundle branch block, borderline left ventricular hypertrophy, hypertension, and erectile dysfunction.  The examiner opined that the Veteran's physical employment was moderately affected by dizziness due to episodic hypoglycemia, unsteady gait and fatigue due to his diabetes.  The examiner stated that these effects would more severely affect his job as a truck driver; however these symptoms would only mildly affect any form of sedentary employment.

In September 2010, the Veteran's VA treating physician submitted a letter regarding his employability.  The physician stated that he had no records substantiating the Veteran's claim that he was no longer able to work as a truck driver because he could not obtain a truck driver's license due to his medical illnesses.  However, the physician did state that the Veteran had diabetes and was currently on only oral medication, which would not be a contraindication to driving.  Upon review of the Veteran's records, the examiner noted a probable cerebrovascular accident in 2006 and atherosclerotic coronary artery disease.  The physician noted that the Veteran also had peripheral neuropathy and suffered from PTSD.  The physician opined that given this "constellation of disorders" and symptoms, the Veteran would be unable to pursue his employment as a truck driver.

In May 2011, the Veteran was afforded another general VA examination.  The Veteran described how he drove a truck for 34 years and retired after having a heart attack.  He stated that he tried to drive a taxi cab after his 2006 heart attack, but that he felt panicky.  The examiner stated that based on his coronary artery disease status post myocardial infarction and left bundle branch block, the Veteran could not perform heavy labor work, but could perform light labor and sedentary duty.  Based on his diabetes mellitus type II, hypertension and peripheral neuropathy, the Veteran had no limitation on any type of employment whether it was physical or sedentary.  The Veteran reported that he finished seminary school and was ordained and planned on starting a church.  The Veteran had a high school education and the examiner noted that he should be able to do light work or a desk job.  

Regarding the Veteran's PTSD, the examiner made a brief comment that there seemed to be an improvement in his condition suggesting that no more than a noncompensable evaluation would be warranted as a result of mild symptoms such as nightmares and occasional depression that were not considered severe enough to interfere with occupational and social functioning or to require continuous medication.  The Board notes that the RO did not consider this opinion in determining the Veteran's rating because it was not complete with adequate reasoning.

In December 2012, the Veteran was afforded another VA examination for his PTSD claim.  The Veteran stated that he wanted an increase in his PTSD disability rating because he was currently 90 percent total disability rated for service-connected disabilities and did not understand why it was "taking so long to reach 100 percent."  The examiner did not find any mental diagnosis and stated that his findings from the examination were largely consistent with the findings from the May 2011 VA examination.  The examiner found that the Veteran continued to report only a few mild symptoms including occasional nightmares that were clearly related to past trauma, as well as mild irritability.  The examiner stated that this did not warrant a PTSD diagnosis.  The Veteran's GAF score was 70.

The Board notes that in January 2014, the RO issued a rating decision that decreased the Veteran's rating disability for PTSD from 30 percent down to 10 percent.  The RO felt that based on the December 2012 VA examination, the Veteran's mental health showed sustained material improvement.  Specifically, the RO stated that his symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The RO justified this reduction by arguing that the due process period was unnecessary because the decrease did not affect the Veteran's combined evaluation for compensation.  The Veteran appealed this decision and the Board disagreed with the RO's decision because the RO did not conform to pertinent regulation regarding rating reductions, specifically 38 C.F.R. §§  3.344, 4.13, 4.1, 4.2, 4.10.  Thus, the Board restored the Veteran's previous 30 percent disability rating for PTSD.

In June 2015, the Veteran was afforded another VA examination for his PTSD claim.  The examiner found that the criteria for PTSD were not met, and that there was no significant functional impairment associated with any mental health concerns.  The examiner noted that this conclusion spanned back to at least 2011 where the May 2011 and December 2012 examiner came to the same conclusion.  The examiner opined that it was less likely than not that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  The examiner stated that the Veteran did not have PTSD and that the May 2011 and December 2012 VA examinations did not find any indication of a mental health condition.  

In February 2017, the Veteran testified at a Travel Board hearing regarding his claim.  The Veteran's spouse, S.L., was present at this hearing.  The Veteran stated that his PTSD had worsened and that he had sleep problems and issues with being around a lot of people.  The Veteran said that his PTSD had also affected his relationship with his wife.  S.L. recalled one incident where they were sleeping and she woke up to the Veteran restless, mumbling and hitting himself.  Another time, S.L. stated that when she tried to touch him at night while he was hitting himself, he threatened to kill her.  The Veteran stated that his PTSD had also affected his ability to work because he did not like being around people; in fact, he said that working as a truck driver was a good profession for him because he could be alone.  The Veteran said that his PTSD increased his anxiety level which affected socializing, managing friends, crowds and shopping.  There was no pain experienced during his PTSD episodes.  The Veteran described how he had nightmares and experienced panic attacks.  The Veteran also reported that he was not working now.  He stated that the Department of Transportation revoked his truck driving license because he was taking a certain medication for his heart.  The Veteran stated that he believed PTSD was one disability that stopped him from obtaining a job because he could not be around other people, that his heart disability was another problem because of his medication, and that this diabetes was a third problem because he had to use insulin several times per day.  Finally, the Veteran stated that he owned a trucking company when he was a truck driver, so when he became unable to drive, his business failed and he filed bankruptcy in 2009.

In June 2017, the Veteran's representative submitted an Appellate Brief regarding the Veteran's claims.  The representative noted that before the Department of Transportation revoked the Veteran's truck driving license, the Veteran was making $141,000 in 2006 as an owner/operator truck driver.  The representative argued that the Veteran had no formal education past high school and was not in a position, from a physical disability stand-point, to retrain into another line of work.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher rating for his service-connected PTSD.  38 C.F.R. § 4.7.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, remains consistent with a 30 percent rating throughout the period on appeal.  38 C.F.R. § 4.130.  See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

With respect to occupational functioning, the evidence shows that the Veteran's truck license was revoked by the Department of Transportation due to his heart medication.  In September 2007, the VA examiner stated that the Veteran functioned well on the job but that relationships had been conflictual.  In July 2009, the VA examiner opined that the Veteran's PTSD symptoms did not render him unable to work.  In October 2009, the VA examiner noted that the Veteran was attending seminary school to become a pastor.  In May 2010, the VA examiner stated that the Veteran's physical employment was moderately affected by dizziness due to episodic hypoglycemia, unsteady gait and fatigue due to his diabetes.  The examiner stated that these effects would more severely affect a job as a truck driver but that sedentary employment would be mildly affected.  In September 2010, the Veteran's private physician wrote a letter stating that based on the combination of his disabilities to include, cerebrovascular accident, coronary artery disease, peripheral neuropathy and PTSD, that the Veteran was unable to pursue his employment as a truck driver.  In May 2011, the VA examiner stated that the Veteran's coronary artery disease status post myocardial infarction and left bundle branch block impaired the Veteran's ability to perform heavy labor work, but that he could perform light labor and sedentary duty.  In addition, the VA examiner stated that the Veteran's diabetes mellitus, hypertension and peripheral neuropathy did not have any limitation on any type of employment whether physical or sedentary.  In June 2015, the VA examiner stated that the Veteran did not have PTSD and that therefore it would not impact his ability to find work.  Overall, the Veteran expressed how he did not get along well with others; however, based on the record as a whole, the Veteran's PTSD symptoms did not preclude the Veteran from finding work.

Regarding social impairment, in September 2007, the VA examiner stated that the Veteran's recreational and social activities were very limited and that he did not feel closely connected with his family with the exception of a few members.  In July 2009, the VA examiner had a good relationship with his children in his previous marriage, and that his primary relationships were within the church which the Veteran described as good.  In October 2009, the VA examiner stated that the Veteran was not withdrawn from his family and friends.  Finally, in February 2017, the Veteran testified that he felt increased anxiety with socializing, maintaining friends and being around crowds and shopping.  The Veteran also reported that he experienced panic attacks, and said that his PTSD affected his relationship with his wife.     

Thus, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the appeal period.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's psychiatric disability has not been shown to be productive of occupational and social impairment with deficiencies with reduced reliability and productivity to warrant a 50 percent rating. 

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Finally, the Board acknowledges that GAF scores ranged from 50 to 70 during the period on appeal.  Specifically, the VA examiners assigned GAF scores of 55 in September 2007, 65 in July 2009, 50 in October 2009, and 70 in December 2012.  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV. 

These GAF scores are but one factor for consideration in assigning a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the lowest GAF scores.  As such, while considering the GAF scores of record as part of the social and occupational functioning picture, the Board finds that the Veteran's psychiatric disability more generally reflects mild impairment in functioning.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 30 percent disability rating for the entire period on appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with occupational and social functioning with reduced reliability and productivity referenced by the 50 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9203.

Extraschedular Rating

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1)(2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As occupational and social impairments are contemplated by the applicable rating criteria and, indeed, were symptoms considered in awarding the ratings currently assigned, the Board finds that the rating criteria are adequate to evaluate the Veteran's disabilities and that referral of those claims for extraschedular consideration is not warranted.  Id.  

Total Disability Based on Individual Unemployability (TDIU)

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The RO granted a 60 percent evaluation for the Veteran's coronary artery disease with left bundle branch block, a 30 percent evaluation for PTSD, 20 percent evaluation for diabetes mellitus type II, 20 percent evaluation for left upper extremity peripheral neuropathy, 20 percent evaluation for right upper extremity peripheral neuropathy, 10 percent evaluation for left lower extremity peripheral neuropathy, 10 percent extremity for right lower extremity peripheral neuropathy, and 10 percent evaluation for mild bilateral proliferative diabetic retinopathy with cataracts.  The Veteran's combined disability rating is 90 percent.  He is, thus, eligible for consideration of a TDIU on a schedular basis.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran is currently unemployed.  The evidence of record indicates that the Veteran has a high school education.  The Veteran was previously employed as a truck driver for over 34 years.  The Veteran testified that the last year he was gainfully unemployed was in 2007.  His truck driving license was revoked due to his heart medication.  

As noted above, the VA examiners and the Veteran's private physician concluded that the Veteran was not suitable for truck driving based on his disabilities.  However, the VA examiners determined that the Veteran was able to perform mild sedentary work.  The question here is whether the Veteran has the appropriate education and work experience to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16(a).    

While the Veteran's advancing age may not be considered in determining entitlement to a TDIU rating, his education and past work experience must be considered.  Id.  The Board notes that the Veteran's past work history consisted of working as a truck driver and that his education concluded at the end of high school. The Veteran has no formal education, special training, or any significant work experience outside of occupations that typically require some degree of physical labor.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 115; 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


ORDER

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


